683 S.E.2d 213 (2009)
STATE of North Carolina
v.
Kim Kenneth KOTECKI.
No. 237P09.
Supreme Court of North Carolina.
August 27, 2009.
Kevin Bradley, Durham, for Kotecki.
Joan M. Cunningham, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 9th of June 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."
Upon consideration of the petition filed on the 9th of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."